Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 9/18/2020 has been considered.
Preliminary Amendments to Claims
The preliminary amendment to claims filed on 9/15/2020 has been received and entered into the record. Original claims 1-14 are hereby canceled and new claims 15-32 have been entered.
Specification
The disclosure is objected to because of the following informalities: 
On pg. 10, ¶ [0031], “The pin element 7” should read “The pin element 6”.
On pg. 10, ¶ [0031], “is positioned opposite the turntable 1” should read “is positioned opposite the turntable 11”.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both an electric line and a pivot arm.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, it is unclear if the limitation “a support element” is the same “support element” cited in claim 18, which claim 20 indirectly depends from. If claim 20 is referring to the same “support element” as the one cited in claim 18, the examiner suggests changing the language of claim 20 from “a support element” to “the support element”.
Regarding claims 21-23, these claims all depend directly or indirectly from claim 20.
Allowable Subject Matter
Claims 15-19 and 24-32 are allowed.
Claims 20-23 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, Alguera et al. (US 8297638 B2) teaches a system for pivoting a coupling component 5 for a semi-trailer tractor (FIGS. 5 and 6, ¶ 11), comprising: 
a rotation device 7 configured to pivot the coupling component between a primary position (FIG. 5) and a secondary position (FIG. 6); and 
at least one line 6, 6a, 6b configured to be guided via the rotation device 7 into the coupling component 5; 
wherein the rotation device 7 comprises a disc-shaped turntable rotatable about an axis of rotation; and 
wherein an opening for the passage of the at least one line is recessed in the turntable at a distance from the axis of rotation (FIG. 2, ¶ 11),
but does not teach a pivot arm configured to entrain the at least one line when the coupling component is pivoted between the primary position and the secondary position; 
wherein the pivot arm is configured to telescope; 
wherein the pivot arm changes a length of the pivot arm when the coupling component is pivoted between the primary position and the secondary position.
	Dunell (WO 9426542 A1) teaches a pivot arm 11 configured to entrain at least one line between a primary position and a secondary position (FIG. 1-4, pg. 4, line 9 – pg. 5, line 36);
	but does not teach said pivot arm being configured to telescope.
	Thus, a combination of Alguera et al. and Dunell would fail to disclose a pivot arm being configured to telescope.
	Wohlhuter (US 5346239 A) teaches a system for pivoting a coupling component 332, 354 for a semi-trailer tractor (FIGS. 8-12), comprising: 
a rotation device configured to pivot the coupling component 332 between a primary position (FIG. 12) and a secondary position (FIG. 8); and 
at least one line 62 configured to be guided via the rotation device into the coupling component 354; 
a pivot arm 311 configured to entrain the at least one line 62 when the coupling component 332 is pivoted between the primary position and the secondary position (pivoting occurs about component 317); 
wherein the pivot arm 311 is configured to telescope (FIGS. 8-12, ¶ 17); 
wherein the pivot arm 311 changes a length of the pivot arm when the coupling component is pivoted between the primary position (FIG. 12) and the secondary position (FIG. 8); 
but does not teach wherein the rotation device comprises a disc-shaped turntable rotatable about an axis of rotation; and 
wherein an opening for the passage of the at least one line is recessed in the turntable at a distance from the axis of rotation.
	It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Wohlhuter with the system taught by Alguera et al. as the trailer-side coupling component taught by Wohlhuter is located on the front (with respect to direction of travel) side of the trailer, and the trailer-side coupling component taught by Alguera et al. is located on the bottom of the trailer, adjacent to the kingpin, resulting in two very different systems that could not be conceivably combined to work with each other.
	Regarding claims 16-30, these claims all depend directly or indirectly from claim 15.
	Regarding claim 31, the prior art made of record and not relied upon fails to teach the limitations of this claim for the same reasons stated above in regard to claim 15.
	Regarding claim 32, this claim depends directly from claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this office action.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can
normally be reached from 10:00 AM – 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB B MEYER/Primary Examiner, Art Unit 3618